IN THE UNITED STATES COURT OF APPEALS

                      FOR THE FIFTH CIRCUIT

                      _____________________

                           No. 92-1060
                      _____________________



UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee,

          versus

BOBBY GLEN WIMBISH,

                                              Defendant-Appellant.

     _______________________________________________________

           Appeal from the United States District Court
                for the Northern District of Texas
     _______________________________________________________
                        (December 17, 1992)


Before WILLIAMS, HIGGINBOTHAM, and BARKSDALE, Circuit Judges.

JERRE S. WILLIAMS, Circuit Judge:



     Bobby Glen Wimbish pleaded guilty to one count of bank fraud

and to one count of possession of stolen mail.    From stolen mail,

Wimbish had obtained personalized checks and bank statements.    He

deposited forged checks with several banks and then received as

cash back a portion of each deposit.       At sentencing, Wimbish

objected to the district court's use of the face value of the

forged checks to determine loss under the Sentencing Guidelines.

The court overruled Wimbish's objection and imposed sentence of two

concurrent terms of 30 months in prison followed by five years of
supervised release.        Wimbish challenges the district court's

calculation of his sentence under the guidelines.                 We affirm.



                   I.   FACTS AND PRIOR PROCEEDINGS

     In    June   and   July    1991,       Bobby   Glen    Wimbish    purchased

personalized blank checks and bank statements.                    They had been

stolen from the mail.    Wimbish used these checks to commit fraud on

several banks in the Dallas-Fort Worth area.                Generally, Wimbish

and a female companion would forge a stolen check drawn on one

account, use a stolen deposit slip to deposit the check into

another account, and request cash back from the deposit.                       The

presentence    report   (PSR)    calculated         the    face   value   of   the

fraudulently deposited checks as $100,944 and the actual loss to

the banks as $14,731, which was the amount Wimbish received.



     On November 1, 1991, Wimbish pleaded guilty to one count of

bank fraud under 18 U.S.C. § 1344 and to one count of possession of

stolen mail under 18 U.S.C. § 1708.            The PSR then calculated the

offense levels pursuant to the Sentencing Guidelines, U.S.S.G.

§ 2F1.1 for fraud and U.S.S.G. § 2B1.2 for possession of stolen

mail.     Although a different sentencing guideline applies to each

count, the grouping rule of U.S.S.G. §§ 3D1.2(d) and 3D1.3 calls

for the sentencing court to calculate both guidelines and to apply

the one that produces the highest offense level.                  Therefore, the

PSR calculated both offense levels in order to determine which was

higher.


                                        2
     Both guidelines enhance the base offense level on a graduated

scale according to the amount of the victims' loss.              The PSR used

the $100,944 face value of the checks, not the $14,731 actually

obtained, to determine the amount of loss.                 For the bank fraud

count, the face value of the checks led to enhancing the base

offense level of six by six levels, resulting in a total offense

level of twelve. U.S.S.G. § 2F1.1(b)(1)(G). For the possession of

stolen mail count, the face value caused the PSR to enhance the

base offense level of four by eight, also reaching a total offense

level of twelve.        U.S.S.G. §§ 2B1.2(b)(1) and 2B1.1(b)(1)(I).

Because both total offense levels were the same, the PSR simply

used the offense level of twelve, coupled with a criminal history

category of V.   The resulting sentencing guideline range was 27-33

months.



     At the sentencing hearing Wimbish objected to the PSR's

recommendations.      He argued that he intended to defraud the banks

only in the amount of cash he actually received.                   Under his

contention, the loss of $14,731 would produce a total base offense

level of nine and a sentencing range of 18-24 months.                  Despite

Wimbish's objection, however, the district court adopted the PSR's

calculations and sentenced Wimbish to two concurrent terms of 30

months' imprisonment; a two-year and a five-year term of supervised

release,   to   run   concurrently;       and   a   $100   mandatory   special

assessment.




                                      3
                         II.   DISCUSSION

     Wimbish argues on appeal that the district court erred in

using the face value of the checks to calculate the loss.       He

asserts that for bank fraud he did not intend a loss of $100,944.

Wimbish also urges that for possession of stolen mail the district

court should have fixed the amount of loss at the value of the

items stolen.   Because he possessed only blank checks, the loss

should have been merely the replacement value of the checks, a de

minimis amount. His assertions, therefore, would result at most in

a total offense level of nine, producing a sentencing range of

18-24 months.



     We review the application of the Sentencing Guidelines de novo

and the district court's findings of fact for clear error.   United

States v. Sanders, 942 F.2d 894, 897 (5th Cir. 1991).   Because the

calculation of amount of loss is a factual finding, we review that

determination for clear error.   As long as a factual finding is

plausible in light of the record as a whole, it is not clearly

erroneous.   United States v. Watson, 966 F.2d 161, 162 (5th Cir.

1992).



     The Sentencing Guidelines' grouping rule directs the court to

apply the highest offense level.     U.S.S.G. §§ 3D1.2 and 3D1.3.

Consequently, if the court erred in calculating one offense, but

not the other, the higher offense level of twelve would still

stand, rendering the error harmless.   Since we have analyzed both


                                 4
offenses, we give our analysis although we find no error in the

calculation of loss for either count.



A.   Bank Fraud under U.S.S.G. § 2F1.1

     Application Note 7 of U.S.S.G. § 2F1.1 provides guidance on

how to determine loss and also incorporates the discussion of loss

valuation found in the commentary for § 2B1.1.        Application Note 8

of § 2F1.1 further provides that the sentencing court need not

determine loss precisely, as long as its estimate is reasonable.



     Note 7, however, changed between Wimbish's commission of the

offense and the sentencing.       Pursuant to 18 U.S.C. § 3553(a)(4),

district courts should apply the Sentencing Guidelines in effect on

the date of sentencing, unless the guideline in effect on the date

of the offense is substantially more favorable to the defendant.

United States v. Suarez, 911 F.2d 1016, 1021-22 (5th Cir. 1990).

Because there is no ex post facto problem here, the guideline

effective at Wimbish's sentencing applies.



     Before November 1, 1991, Note 7 provided that “if a probable

or intended loss that the defendant was attempting to inflict can

be determined, that figure would be used if it was larger than the

actual loss.”    U.S.S.G. App. C., 393 (emphasis added).       Effective

November   1,   1991   (and   therefore   effective   when   Wimbish   was

sentenced in January 1992), the Commission deleted the reference to

probable loss.    Therefore, amended Application Note 7 directs the


                                    5
sentencing court to substitute “intended loss that the defendant

was attempting to inflict” for the actual loss.         U.S.S.G. § 2F1.1

comment. (n. 7) (emphasis added). Both versions of Note 7 included

the following example:       “[I]f the fraud consisted of . . .

representing that a forged check for $40,000 was genuine, the loss

would be $40,000.”



     Wimbish first argues that the district court erred because the

amendment of Note 7 authorizes a district court to consider only

the intended loss, not the probable loss. To support his argument,

Wimbish refers to United States v. Brigman, 953 F.2d 906, 908 (5th

Cir.), petition for cert. filed, --- U.S.L.W. --- (U.S. Aug. 4,

1992) (No. 92-5417).    In Brigman, we considered U.S.S.G. § 1B1.7,

which directs courts to treat the commentary to the guidelines “as

the legal equivalent of a policy statement.”        Section 1B1.7 warns

that “[f]ailure to follow such commentary could constitute an

incorrect application of the guidelines, subjecting the sentence to

possible reversal on appeal.”            Wimbish further contends that

amendments   to   a   commentary   can    effectively   repudiate   prior

decisions that were grounded on the former commentary.              United

States v. Fitzhugh, 954 F.2d 253, 254 (5th Cir. 1992).          Wimbish

also notes that the guideline itself has never defined loss; the

commentary has always been the source for the definition and method

of calculation.




                                    6
       Congress        clearly    authorized    the    Sentencing    Commission    to

promulgate policy statements.            28 U.S.C. § 994(a)(2) (Supp. 1992).

The Sentencing Commission in turn promulgated its commentaries,

giving them the force of policy statements.                   U.S.S.G. § 1B1.7.

Congress then provided that courts must consider the Sentencing

Commission's policy statements when imposing sentence.                    18 U.S.C.

§ 3553(a)(5) (Supp. 1992).



       Nevertheless, at issue is the weight that a policy statement

should carry.          Congress has mandated that courts sentence within

the guidelines.         18 U.S.C. § 3553(b) (Supp. 1992).           No such mandate

exists regarding policy statements.                   Therefore, although courts

must consider the commentary, they are not bound by them as they

are by the guidelines.              THOMAS W. HUTCHISON & DAVID YELLEN, FEDERAL

SENTENCING LAW   AND   PRACTICE 46 (1989).     In Brigman, 953 F.2d at 908, we

held:

       [T]hese amendments to the commentary were intended by the
       Sentencing Commission to clarify the operation of § 3E1.1
       . . . [I]f Congress sought to create a “rebuttable
       presumption” surely it would have amended the guideline
       itself rather than simply the accompanying commentary.
       . . . [T]he changes in the commentary are plainly more a
       matter of emphasis than of substantive applicability.



       The guidelines themselves limit the binding effect of the

commentary.      Section 1B1.7 states that the application notes serve

both    to   interpret      and    explain     the    guidelines    and   to   detail

circumstances that justify departing from them.                U.S.S.G. § 1B1.7.

Although U.S.S.G. § 1B1.7 states that a court's failure to follow


                                          7
a commentary could result in reversal, the commentary to U.S.S.G.

§ 1B1.7 undermines the force of that statement.               The commentary

explains:

            In stating that failure to follow certain commentary
       “could constitute an incorrect application of the
       guidelines,” the Commission simply means that in seeking
       to understand the meaning of the guidelines courts likely
       will look to the commentary for guidance as an indication
       of the intent of those who wrote them.           In such
       instances, the courts will treat the commentary much like
       legislative history or other legal material that helps
       determine the intent of a drafter.



       Wimbish   attempts     to   bolster   his      contention   that     the

commentary's amendment controls this case in his favor by pointing

to United States v. Fitzhugh, 954 F.2d 253 (5th Cir. 1992) and its

progeny.    In Fitzhugh, this court vacated and remanded a sentence

for    possession   of   a   firearm   because   of   an   amendment   to   the

commentary of the career-offender provision, U.S.S.G. § 4B1.2.

Under prior caselaw, a sentencing court applying § 4B1.2 could

consider a defendant's underlying conduct even when that conduct

was not charged in the indictment.           The 1989 amendment to the

commentary, however, clearly limited consideration to “the conduct

set forth in the count of which the defendant was convicted.”

Fitzhugh, 954 F.2d at 254 (quoting U.S.S.G. § 4B1.2, comment. (n.

2)).    Additionally, the 1991 amendment to the commentary expressly

excluded the offense of unlawful possession of a firearm by a

felon.     Id. at 255.       Thus, we determined that the Sentencing

Commission had repudiated the prior caselaw.




                                       8
     Wimbish's case is not at all controlled by Fitzhugh.                    With

regard to § 2F1.1, the Sentencing Commission intended merely to

clarify the commentary and to provide “additional guidance with

respect to the determination of loss.”              U.S.S.G. App. C, 393

(emphasis added). Dropping the word “probable” does not constitute

the clear change of direction embodied either in the amendments to

§ 4B1.2 or in Wimbish's argument.



     Second, Wimbish argues that the face value of the checks is

neither the probable nor the intended loss, but merely a possible

loss.   The banks were able to detect the fraudulent transactions

and stood to lose only the cash that Wimbish received.              Therefore,

contends Wimbish, the court erroneously calculated the loss value

under either version of Note 7.



     To buttress his argument, Wimbish points to United States v.

Kopp, 951 F.2d 521 (3rd Cir. 1991).        Kopp had submitted fraudulent

financial information to a lender in order to obtain a $14 million

loan.    In vacating and remanding for resentencing, the court

rejected “possible” loss as an appropriate measure for calculating

fraud   loss    under   U.S.S.G.   §   2F1.1.   The   court       analyzed   the

difference between a theft loss and a fraud loss such as that

resulting      from   Kopp's   bank-loan   fraud.     With    a    theft,    the

perpetrator intends the loss of the full amount.                     In fraud,

however, the perpetrator might have obtained a loan or contract

fraudulently, but still may intend to repay or perform.


                                       9
       Even if we were to accept Kopp, its facts do not parallel

Wimbish's scheme. Wimbish proffered as genuine a check in the full

amount, although he obtained for himself only a portion of the face

value of the check.     Wimbish put the victims at risk for the full

loss, despite the subsequent recovery of the amount Wimbish did not

receive.    Wimbish's act is thus much more akin to theft than to

obtaining a loan fraudulently.         If a bank had failed to detect the

fraud in a timely manner, the bank's depositor could have withdrawn

sums represented by the forged check.           Likewise, the owner of an

account on which a forged check was drawn might have lost the full

check amount by failing to detect the fraud.



       Wimbish attempts to distinguish United States v. Hooten, 933

F.2d 293 (5th Cir. 1991).        In Hooten, a credit union employee

offered to sell a borrower's $1.5 million note back to the borrower

for $150,000.    Although the employee maintained that his intended

victim was the borrower, and not the credit union, we held that

$1.5   million   was   the   correct    value   of   the   loss   because   it

represented the potential loss to the credit union. Wimbish points

out that the Court did not cite the sentencing guideline it was

using; that Hooten predates the 1991 amendment to § 2F1.1; and that

once Wimbish had deposited the forged checks, he could not obtain

any more money from them.



       Despite its indirect effect, Hooten is instructive.            Hooten

stole the note, putting the credit union at risk of losing the


                                       10
entire amount.    Wimbish forged checks, also putting the banks and

depositors at risk for the entire loss.        In United States v.

Cockerham, 919 F.2d 286, 289 (5th Cir. 1990), we noted in applying

§ 2B1.1 (cross-referenced by § 2F1.1's Note 7), that loss “includes

the value of all property taken, even that recovered or returned.”

Further, in carrying out his scheme Wimbish acted with conscious

indifference to the impact his scheme would have on the victims.

His testimony at the sentencing hearing underscored his ignorance

and indifference to what would happen to the remaining check

amount.    Wimbish's callous indifference to his victims' loss falls

within the ambit of intended loss.



     The district court's calculation is supported broadly by the

caselaw.    We recently held that the intended loss was the full

value of insurance claims fraudulently filed, despite the fact that

the defendant was paid only a portion of the claims.   United States

v. Lghodaro, 967 F.2d 1028, 1031 (5th Cir. 1992).   We also affirmed

as intended loss a calculation that included the face value of

checks that the defendant had stolen from the mail and forged, but

had not yet cashed.    United States v. Quertermous, 946 F.2d 375,

376 (5th Cir. 1991).   The First Circuit has held that possessing or

passing forged checks produces an intended loss of the full check

amount, regardless of how much the defendant hoped to obtain.

United States v. Haggert, --- F.2d ---, No. 91-2293, 1992 WL 337963

(1st Cir. Nov. 20, 1992) (defendant submitted valueless sight

drafts to pay a mortgage); United States v. Resurreccion, --- F.2d


                                  11
---,   No.   91-2015,      1992   WL     312704    (1st    Cir.   Oct.      30,   1992)

(defendant possessed forged checks that he hoped to sell at a

discount).       Additionally,           the      Ninth    Circuit       affirmed     a

determination that the defendants intended the loss of a bad

check's face value when they attempted to pass the check.                         United

States v. Joetzki, 952 F.2d 1090, 1096 (9th Cir. 1991).



       Wimbish effectively stole the checks when he offered the

forged documents      as      genuine.      His    actions      and   his   conscious

indifference    put     his    victims     at     risk    for   the   entire      loss,

regardless of how much he actually obtained.                    Thus the court did

not clearly err in calculating the loss value under U.S.S.G.

§ 2F1.1 as the face value of the checks deposited.



B.   Possession of Stolen Mail and U.S.S.G. § 2B1.2

       U.S.S.G. § 2Bl.2 incorporates the offense levels of § 2B1.1

and its commentary's discussion of property valuation.                         Wimbish

argues that the appropriate value of theft loss under U.S.S.G.

§ 2B1.1 is the value of the blank checks.                  This argument is also

without merit.    The Commentary to § 2B1.1 provides:

       “Loss” means the value of the property taken, damaged, or
       destroyed.    Ordinarily, when property is taken or
       destroyed the loss is the fair market value of the
       particular property at issue. Where the market value is
       difficult to ascertain or inadequate to measure harm to
       the victim, the court may measure loss in some other way,
       such as reasonable replacement cost to the victim. . . .
       Examples: (1) In the case of a theft of a check or money
       order, the loss is the loss that would have occurred if
       the check or money order had been cashed.



                                          12
U.S.S.G. § 2B1.1, comment. (n. 2) (emphasis added).         Wimbish

contends that the commentary's example applies to the theft of

completed checks, not blank checks.    The guideline, however, does

not distinguish between stealing a check that is already filled out

and stealing a blank check.   In light of the commentary to § 2B1.1,

the district court did not clearly err in calculating the total

value of the deposited checks as the loss value.



                         III.    CONCLUSION

     The commentaries to the Sentencing Guidelines are policy

statements which help interpret and explain the guidelines.      As

such, the commentaries guide but do not bind the sentencing court.

We hold that the district court properly calculated loss when it

used the face value of the deposited checks instead of the amount

Wimbish actually obtained.      Wimbish's sentence accords with the

guidelines.



     AFFIRMED.




                                  13